Laúghlin, J. (dissenting):
. The commissioners of taxes and assessments for the year 1903 in the first instance determined the valuation of the capital stock and surplus profits of the relator liable to taxation to be $100,000. The relator duly applied for a revision of this assessment and its application therefor was accompanied by a statement of its assets and liabilities and was later supplemented by another, copies of which are annexed to the return. The commissioners subsequently revised and reduced the assessment to $20,590. The value of the capital stock is not stated in the petition or in the writ; nor do they disclose the basis upon which a revision of the assessment was sought before the board or is claimed here. The writ itself, however, recites that the relator’s contention is that its property consists of real estate; that its only personal property was a balance of $2,388.30 *196on deposit in a bank, consisting of rentals from the real estate, and that it owed $6,800. The return was macle by the successors in office of the commissioners who levied the assessment. Only one of the five' members composing the board when' the Assessment was-levied' continued in office until the return was made.' The return showed that the deputy tax commissioner whose duty it was to personally examine the-premises and buildings and assess, 'the same) ’ in the first instance fixed the assessed valuation at $100,000, at which sum it was entered in the “Annual Record of- the Assessed Valuations of the Real and Personal Estate of Corporations.”
During the. revision period the relator, according to; the return, claiming to be aggrieved by the assessment, made a formal application for a correction thereof and transmitted therewith a verified statement of its assets and liabilities. The statements filed in support of the. application, taken together, showed that the corporation . ivas organized in the year 1886 for the purpose of purchasing, from, the surviving "partners and the heirs and devisees "of deceased members- of the copartnership- firm of J. C. Howe & Co.., premises Hos. 57, 59-, 61 ahd 63 Worth street in the -city of Hew York and using in payment therefor the entire capital stock of -the par value of $400,000 distributed’ proportionately according to the respective interests- of the owners; that the premises were conveyed to the corporation and ,the capital stock was issued i'n payment tlierefor pursuant to said plan and that-the company still ..held and owned" the same; that* the real estate, as matter of bookkeeping and in order to make the -books balancé, is'carried" on its books as an asset worth'$400,000, but that this was not intendéd as the “ actual value ” of the'property ; that on the second Monday of January, 1903, the date on which thé taxable status of its property became' fixed, it had no other property excepting. $2,388.30 cash in bank accumulated . from rent received froin -said premises; that it owed $5,000 for money- borrowed besides bills aggregating .$1,800, incurred as run-, nin'g expenses for the preceding month ; that the assessed valuation of the real estate is $375,000.' The blank provided by. the commissioners of taxes and assessments, upon which the statement was made, required to bé stated the Rate of dividend for last year,, or last annual dividend,” and this was stated .to be five per cent. The blank also expressly provided that if the stock was worth less *197than par, the actual value and the facts justifying it should be stated. The statement was made for the company by the treasurer; and the only attempt at compliance with this requirement was the insertion therein of the following: “There have been no sales of the stock in recent years, and I am unable to state its value.” The return shows that the commissioners of taxes and assessments examined into, these statements and reduced the assessed valuation to $20,590. The return also shows on information and belief derived from official records and data that the commissioners of taxes and assessments valued the real estate at $400,000, and added to this the bank account of $2,388.30, and then deducted the debts, $6,800,-leaving a balance of $395,588 as the value of the assets which is the value of the capital stock, and from this they deducted the assessed value of the real estate, $375,000, leaving a surplus value of the capital stock not taxed of $20,588, and that thereupon they fixed the taxable value of the capital stock at $20,590. It is probable that this is the theory on which the assessed valuation was determined. . '
The principal point made by the learned counsel for the appellant is that this was double taxation owing to the fact that in determining the value of the capital st.ock for the purpose of assessing it, the real estate of the corporation was figured in as an asset on a valuation $23,000 higher than the valuation placed upon it by the same officials and at the same time for the purpose of taxation as real estate. Manifestly this would not be double taxation. There would apparently be an inconsistency, and it is evident that one or the other valuation of the real estate must have been erroneous. In the one case the direct inquiry was the actual value of the real estate for the purpose of assessing it as such, while in the other the value of the ieal estate was only invoked incidentally as one of the asset's of the corporation.in determining the amount for which a personal property assessment should be made against the corporation by imposing the same upon its capital stock as prescribed by section 12 of the Tax Law (Laws of 1896, chap. 908). The rule of valuation of real and personal property for the purpose of taxation is the same. It would seem that the same assessing officers would realize that if the real estate, as an asset of the corporation giving value to its capital stock, was worth $400,009 *198they had undervalued it for the purpose of taxation as real estate. It does not follow, however, that the inconsistency is unexplainable and that the real estate was overvalued ás an asset in determining the personal property assessment. It was for many years common knowledge that in no county of the State was real estate assessed at its actual value as required by the statute. A percentage of the actual value differing somewhat at times through-. out the State was adopted. The assessing officers in each county were supposed to have been actuated by fear that if they followed the statutory rule of full value their constituents, owing to the adoption of a lower valuation elsewhere, would he obliged to pay a greater proportion of the State taxes than taxpayers in other counties. The State Board of Equalization repeatedly attempted to correct this departure from the statutory standard and the abuses incident thereto, and doubtless succeeded in a large measure. Since the direct taxes for State purposes, owing to other methods of taxation, have become quite small, the question as to whether real estate is assessed at a higher valuation in one county than in another does not appear to have been so conspicuously agitated as formerly. But whether or not the assessing officers deliberately assessed the real estate at only ninety-three and three-fourths per cent of its actual value, which would account for the apparent inconsistency, is not material to the present .inquiry which is, did they asses_s the capital stock at-more than its actual value.. Ror is it important to ascertain whether the Legislature in framing the statute prescribing the method of taxing the capital stock of a corporation had in mind that the real estate might not be assessed ,at. its actual value. The . language employed clearly shows a legislative intent to tax corporations on the full value of their property and under the rule prescribed by the statute this is- accomplished regardless of whether the assessed valuation of real estate is more or less than it should be. (People ex rel. Equitable Gas Light Co. v. Barker, 144 N. Y. 94 ; People ex rel. Clearing House v. Barker, 31 App. Div. 315 ; affd., 158 N. Y. 709 ; affd., sub nom. New York State v. Barker, 179 U. S. 279.) Whatever may be the assessed valuation of the real estate it is deemed that the property of -the corporation will be to that extent reached for assessment through that. channel; and, 'therefore, that valuation is deducted *199from what is found to be the actual value of the capital stock which represents the surplus of assets over liabilities other than for capital stock. It is,-therefore, manifest that the true issue in such cases must be whether there has been an Overvaluation of the capital stock of the corporation, for no remedy is prescribed- by statute in case of unequal valuation of personal property for the purpose of taxation. (Greater E. T. Charter [Laws of 1901, chap. 466], § 906.) The proceeding was not instituted on the theory that the tax was void because the relator’s property has been assessed at its full value, while other property on the same roll has been assessed uniformly at ninety per cent of its actual value and for that reason the questions as to whether such inequality has been satisfactorily shown or would render the tax void or relief could be afforded on a certiorari are not presented. As has been observed, the assessed value of the real estate is evidence of the value of that asset of the corporation, but it is not conclusive evidence thereof. Thé decision of the questions under the enlarged statutory remedy by certiorari is to be determined, not by the evidence before the" assessors, .but by a review of the evidence adduced before the court to sustain'the writ.. The relator showed the facts alleged and also that the premises formed a plot one hundred feet square, consisting of four twenty-five-foot lots with a building on each; that these buildings are each five stories in height" and old fashioned, having been erected in 1863 and 1864; that two of the buildings were leased as stores and two as lofts; that the total rentals in 1903 were $33,000 or $33,500; that dividends of seven and one-half per cent in 1886, nine per cent in 1889, six per cent in 1893 and during the last four years, five per cent were paid from the rentals. A real estate expert called by the relator testified that in his opinion the l'and was worth $283,250, and the buildings $66,500 — not over twenty-five per cent of their cost — making a total of $350,000. ‘ The relator also called the deputy tax commissioner who listed the property in the first instance and he gave in detail the method pursued in arriving at the assessed valuation of the real estate, and in so doing stated that he reached the determination that the fair market valué of the premises was $417,000, but that then he adopted the valuation of $375,000 upon the theory that that is what, in his opinion, it would sell for at a forced sale on the Real .Estate Exchange without many *200buyers present, and- subsequently he admitted that after arriving at the actual market value he took off ten per cent “ to equalize ” . and did likewise with “ every piece of property in the vicinity or neighborhood.” The relator admitted that it carried insurance on • the buildings, but-did not show the amount. In behalf of the commissioners another real estate expert was called and he testified that, ■ in his opinion, the market value of the premises was $401,196 and that it could be readily sold for $400,000.
The foregoing is the only material evidence introduced on the hearing. I am of opinion that it sustains the assessment. H o.t-. withstanding the affidavit of the deputy commissioner annexed to the rolls that'he" had followed the statutory rule of valuation in "fixing the taxable value of the real estate; I. think it clearly appears from his admissions adduced by the relator and from the other evidence that he did not. Therefore, the assessed valuation of the real estate presents no- embarrassment in determining the value of the capital stock. I am of opinion that the relator has failed to- show overvaluation of the capital stock.
It follows, therefore, that the order should be affirmed, with fifty dollars costs and disbursements.
Houghton, J., concurred.
Order reversed, with costs,.and writ sustained.